DETAILED ACTION
	This office action is in response applicant’s remarks filed on October 10, 2022 in application 17/380,920. 
	Claims 1-20 are presented for examination.   Claims 1, 11 are amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on October 10, 2022 have been fully considered but they are not persuasive. 
Applicant stated that Sokolov flagging one or more encrypted files for a reputation check is to prevent reinfection and protects the computing device.   In contrast, the claims recited checking the tracking catalog to identify any content that is prohibited from being restored.   Tracking catalog is separated from the content while Sokolov simply flags the content.   
Examiner disagreed.   Sokolov reputation check equates to the checking claimed, and the content is the malware in the encrypted files being checked.   The tracking catalog is the list of encrypted files flagged for a reputation check.   Dependent claims 2 and 3 describe the content as a subset of a file or a file.   
For these reasons, Sokolov does teach the amended limitations and the rejections are maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sokolov et al. (US 10,887,339).
In regard to claim 1, Sokolov et al. teach a method, comprising: 
receiving a request to restore a backed up dataset (restore operation, col.1 lines 35-56); 
checking a tracking catalogue to identify any content of the dataset that is prohibited from being restored (flagging the one or more encrypted files for a reputation check upon a restore operation, col. 8 lines 15-26), wherein the tracking catalog includes identifiable information which identifies the content (the list of encrypted files flag for a reputation check, fig. 5, 510, col. 8 lines 4-15, it is noted that the flag files contains identifiable information about the file/content);
preventing restoration of the content (flag to prevent reinfection and perform security action that protects the computing device against the suspected malware, col. 7 lines 64-67 and col. 8 lines 1-26); and 
restoring all of the dataset, except the content, to a restore target (perform security actions to protect server and/or computing device against suspected malware determined, col. 7 lines 64-67, restored to computing device 202, col. 8 lines 1-26).

In regard to claim 2, Sokolov et al. teach the method as recited in claim 1, wherein the content is a subset of a file (file size may represent a file block size, col. 6 lines 35-51).

In regard to claim 3, Sokolov et al. teach the method as recited in claim 1, wherein the content comprises a file (malware criteria include a file size, col. 6 lines 32-35).

In regard to claim 4, Sokolov et al. teach the method as recited in claim 1, wherein preventing restoration of the content comprises removing the content from the dataset before restoring the dataset (during restoration … malware detection and removal, col. 9 lines 1-14). 

In regard to claim 5, Sokolov et al. teach the method as recited in claim 1, wherein the tracking catalogue is not checked until after the request to restore is received (a reputation check upon a restore operation, col. 8 lines 15-26). 

In regard to claim 6, Sokolov et al. teach the method as recited in claim 1, wherein the content comprises malware, or confidential information (threat detection like malware, col. 8 lines 43-67 and col. 9 lines 1-14).

In regard to claim 7, Sokolov et al. teach the method as recited in claim 1, wherein information in the tracking catalogue identifying the content is entered in the tracking catalog when the dataset is backed up (receiving module receives a backup of one or more encrypted files over a network and may additionally include a determining module that determines that the encrypted files match one or more criteria associated with suspected malware, col. 3 lines 57-67).  

In regard to claim 8, Sokolov et al. teach the method as recited in claim 1, wherein the content comprises a file, and restoring the dataset comprises restoring a version of the file known, based on a creation time of the version and/or a time when the file was impacted, to consist of data that is not prohibited from being restored (maintain older backup versions of encrypted backup files for a longer default time period for maintaining file backups, col. 8 lines 27-42, malware occurrence time period, col. 6 lines 40-51).

In regard to claim 9, Sokolov et al. teach the method as recited in claim 1, wherein the content is known to be prohibited from restoration at a time when the content is backed up (determine that the encrypted files match criteria associated with suspected malware during backup, col. 3 lines 57-67).

In regard to claim 10, Sokolov et al. teach the method as recited in claim 1, wherein the content is not known to be prohibited from restoration at a time when the content is backed up (reputation check upon a restore operation, col. 8 lines 15-26).

In regard to claim 11, Sokolov et al. teach a computer readable storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising:
receiving a request to restore a backed up dataset  (restore operation, col.1 lines 35-56); 
checking a tracking catalogue to identify any content of the dataset that is prohibited from being restored (flagging the one or more encrypted files for a reputation check upon a restore operation, col. 8 lines 15-26), wherein the tracking catalog includes identifiable information which identifies the content (the list of encrypted files flag for a reputation check, fig. 5, 510, col. 8 lines 4-15, it is noted that the flag files contains identifiable information about the file/content);
preventing restoration of the content (flag to prevent reinfection and perform security action that protects the computing device against the suspected malware, col. 7 lines 64-67 and col. 8 lines 1-26); and 
restoring all of the dataset, except the content, to a restore target (perform security actions to protect server and/or computing device against suspected malware determined, col. 7 lines 64-67, restored to computing device 202, col. 8 lines 1-26).

In regard to claim 12, Sokolov et al. teach the computer readable storage medium as recited in claim 11, wherein the content is a subset of a file (file size may represent a file block size, col. 6 lines 35-51).

In regard to claim 13, Sokolov et al. teach the computer readable storage medium as recited in claim 11, wherein the content comprises a file (malware criteria include a file size, col. 6 lines 32-35).
In regard to claim 14, Sokolov et al. teach the computer readable storage medium as recited in claim 11, wherein preventing restoration of the content comprises removing the content from the dataset before restoring the dataset (during restoration … malware detection and removal, col. 9 lines 1-14). 

In regard to claim 15, Sokolov et al. teach the computer readable storage medium as recited in claim 11, wherein the tracking catalogue is not checked until after the request to restore is received (a reputation check upon a restore operation, col. 8 lines 15-26). 

In regard to claim 16, Sokolov et al. teach the computer readable storage medium as recited in claim 11, wherein the content comprises malware, or confidential information (threat detection like malware, col. 8 lines 43-67 and col. 9 lines 1-14).

In regard to claim 17, Sokolov et al. teach the computer readable storage medium as recited in claim 11, wherein information in the tracking catalogue identifying the content is entered in the tracking catalog when the dataset is backed up (receiving module receives a backup of one or more encrypted files over a network and may additionally include a determining module that determines that the encrypted files match one or more criteria associated with suspected malware, col. 3 lines 57-67).  

In regard to claim 18, Sokolov et al. teach the computer readable storage medium as recited in claim 11, wherein the content comprises a file, and restoring the dataset comprises restoring a version of the file known, based on a creation time of the version and/or a time when the file was impacted, to consist of data that is not prohibited from being restored (maintain older backup versions of encrypted backup files for a longer default time period for maintaining file backups, col. 8 lines 27-42, malware occurrence time period, col. 6 lines 40-51).

In regard to claim 19, Sokolov et al. teach the computer readable storage medium as recited in claim 11, wherein the content is known to be prohibited from restoration at a time when the content is backed up (determine that the encrypted files match criteria associated with suspected malware during backup, col. 3 lines 57-67).

In regard to claim 20, Sokolov et al. teach the computer readable storage medium as recited in claim 11, wherein the content is not known to be prohibited from restoration at a time when the content (reputation check upon a restore operation, col. 8 lines 15-26). 

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Rosenthal (US 2021/0012002) tracks changes to objects files/folders
Sharma et al. (US 2020/0250044) track file restore tasks
******
Fisher et al. (US 219/0354708) select data for backup
O’Mahony et al. (US 2019/0286534) select backup with malware
Rajasekharan et al. (US 2019/0042744) attack onset prevention
Imaizumi et al. (US 2006/0053179) backup prohibition select for confidential data

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov